Citation Nr: 0738012	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-25 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from May 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a August 2004 rating 
decision by the Los Angeles, California, Regional Office, 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died in December 2003; the immediate cause of 
death was listed as end stage chronic obstructive pulmonary 
disease (COPD) due to tobacco dependence.  Coronary artery 
disease, polycythemia and hypertension were listed as  other 
significant conditions contributing to the veteran's death.

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  COPD, coronary artery disease, polycythemia and 
hypertension were first demonstrated many years after 
service, and were not related to the veteran's service.  They 
were not related to exposure to Agent Orange or other 
herbicide during service.

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to Agent Orange and asbestos.




CONCLUSION OF LAW

A disease or injury incurred in or aggravated by service did 
not cause or contribute substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a), 3.303, 3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the cause of the veteran's death.  In VCAA a 
letter of June 2004 the appellant was provided adequate 
notice as to the evidence needed to substantiate her claim. 
She was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notice predated the rating decision.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, personnel 
records and VA outpatient treatment records have been 
obtained.  The Board notes that the appellant was requested 
to submit medical evidence supporting her allegations that 
the veteran's death was due to service.  However, the 
appellant did not submit any evidence as a result of the 
request.  Furthermore, the veteran's representative, in a VA 
Form 646 of November 2005 and a letter of February 2006 
stated that there was no additional evidence to submit.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

The appellant asserts that the veteran's fatal conditions 
were related to his active service due to Agent Orange and 
asbestos exposure.  Alternatively, she has also argued that 
the veteran developed COPD as a result of exposure to 
asbestos in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Cardiovascular disease may be presumed to have been incurred 
in service if it is manifest to a degree of 10 percent within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a) (3) (West 2002); 38 C.F.R. § 3.307(a) (6) 
(iii) (2007).

Pursuant to the Agent Orange Act of 1991, the Secretary of 
Veterans Affairs entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam and diseases suspected to be 
associated with such exposure.  The law requires the 
Secretary to determine, based on this medical evidence, that 
a positive association exists or does not exist.

The following diseases have been determined to be associated 
with herbicide exposure: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a) (6) (iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

As noted above, the veteran died in December 2003 due to 
COPD.  The underlying cause being tobacco dependence.  
Coronary artery disease, polycythemia and hypertension were 
listed as significant conditions contributing to the death

Service medical records are negative for any complaint, 
diagnosis, or abnormal finding pertaining to the veteran's 
respiratory system.  On discharge examination in November 
1969, chest and lungs were noted as normal.  Chest X-ray was 
negative.  The veteran's blood pressure was 124/78.  The 
veteran was determined to be qualified for discharge from the 
U.S. Navy and to perform all the duties of his rate at sea 
and on foreign service.

VA outpatient treatment records of May 1986 note the veteran 
to have a regular heart rate and lungs clear.  His blood 
pressure was noted at its highest to be 140/94 standing.  He 
was diagnosed with peptic ulcer disease.

VA examination report of August 1987 noted the veteran's 
respiratory system as normal with lungs clear.  There were no 
abnormalities noted with the veteran's cardiovascular system.  
The highest blood pressure noted was at standing at 120/80.  
Chest X-rays were normal.  

Having carefully reviewed the record, the Board has 
determined that service connection for the cause of the 
veteran's death is not warranted.  In this regard, the Board 
notes that the medical conditions listed on the veteran's 
death certificate were not demonstrated either during the 
veteran's active service or for many years thereafter.  There 
is no indication of COPD and polycythemia during service or 
of any cardiovascular disease within one year after service.  

With respect to the appellant's claim that the veteran's 
death was a result of exposure to agent orange, the Board 
notes that COPD, coronary artery disease, polycythemia and 
hypertension are not listed as diseases which may be presumed 
to be due to exposure to herbicides.  Thus, the Board cannot 
presume that the veteran's COPD, coronary artery disease, 
polycythemia and hypertension were due to his exposure to 
Agent Orange or other herbicide in Vietnam.  Furthermore, the 
appellant has not presented any evidence linking the fatal 
diseae processes to service, to include claimed Agent Orange 
exposure.

With respect to the appellant's claim that the veteran's COPD 
was caused by asbestos exposure, the Board observes that 
there is no evidence demonstrating that the veteran was 
exposed to asbestos while in service or that his COPD was 
caused by asbestos exposure.  In fact, the underlying cause 
of the veteran's COPD was listed in the death certificate as 
tobacco dependence.  Accordingly, this argument must fail.

The Board has considered the assertions of the appellant that 
the veteran's fatal conditions were related to his active 
service; however, as a layperson, she is not qualified to 
render an opinion concerning question of medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

Lastly, the Board is aware of a report that the Institute of 
Medicine finds suggestive but limited evidence that exposure 
to herbicides is associated with an increased chance of 
developing high blood pressure in some veterans.  However, as 
of this date, the regulations have not been revised.  In the 
event of a regulatory change, the appellant should re-file 
and submit evidence of Agent Orange exposure.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


